Per Curiam:

The appeals are dismissed on the authority of § 237 (a) of the Judicial Code, as amended by the act of February 13, 1925 (43 Stat. 936, 937), for lack of jurisdiction, on the ground that the decree sought to be reviewed is not a final one. Haseltine v. Central Bank of Springfield (No. 1), 183 U. S. 130, 131; Schlosser v. Hemphill, 198 U. S. 173, 175; Arnold v. United States for the use of Guimarin & Co., 263 U. S. 427, 434 The petition for certiorari in No. 465 is denied for the' same reason.
Messrs. Charles McHenry Howard, W. W. Willoughby, Charles Marked, and Hénry H.-Waters for appellant in No. 464 and appellee in No. 465.
Messrs. Raymond S.Williams and Thomys J. Tingley for appellees in No. 464 and appellants in No. 465.